DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Vick on June 10, 2022.

The application has been amended as follows: 

Replace claim 1 with the following:  A medical device comprising: one or more switches configured to turn the device on and off, wherein a turning on of the device by the one or more switches activates the device and puts the device into an operating state, and a turning off of the device by the one or more switches deactivates the device and terminates the operating state, wherein the device in the operating state carries out at least one safety-relevant function using at least one operating parameter with a set target value, and wherein the device is configured to:  perform a first self-diagnosis following the turning on of the device by the one or more switches and before reaching the operating state, and perform a second self-diagnosis following the turning off of the device by the one or more switches and before terminating the operating state, during which self- diagnoses the same operating parameter of the at least one operating parameter of the device is checked for deviation from the set target value.
Replace claim 13 with the following:  A method for operating a medical device, including the steps of: switching-on the device, 3Attorney Docket No.: 10130-7performing a first self-diagnosis, in which at least a first operating parameter is checked for a deviation from a target value of the operating parameter, activating the device and putting the device into an operating state, switching-off the device, performing a second self-diagnosis after the switching off of the device and before terminating the operating state, in which at least the first operating parameter is checked for a deviation from the target value of the operating parameter, and terminating the operating state.
Replace claim 14 with the following:  The method as claimed in claim 13, wherein the deviation of the operating parameter from the target value within a value range is stored by the device as a tolerance and the deviation outside of the value range is stored by the device as a fault, wherein the first self-diagnosis is based on a first value range and the second self-diagnosis is based on a second value range, the second value range being smaller than the first.
Replace claim 20 with the following:  A medical device comprising: a microprocessor and memory; and one or more switches, the one or more switches configured to turn the device on and off, wherein: a turning on of the device by the one or more switches activates the device and places the device into an operating state, and a turning off of the device by the one or more switches deactivates the device and terminates the operating state, wherein the device when in the operating state carries out at least one safety-relevant function using at least one operating parameter with a set target value, and wherein the device in conjunction with the microprocessor and memory is configured to: perform a first self-diagnosis following the turning on of the device by the one or more switches and before reaching the operating state, and perform a second self-diagnosis following the turning off of the device by the one or more switches and before terminating the operating state, wherein during the first self-diagnosis and the second self-diagnosis the same operating parameter of the at least one operating parameter of the device is checked for deviation from the set target value stored in the memory.

Claims 1-20 are allowable. Claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on January 7, 2022, is hereby withdrawn and claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794